COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF CONTINUING ABATEMENT

Appellate case name:       Armando Bardales-Amaya v. The State of Texas

Appellate case number:     01-18-00200-CR

Trial court case number: 1468555

Trial court:               263rd District Court of Harris County

        On August 23, 2018, this appeal was abated because an appellant’s brief had not been filed
and the record was unclear as to whom, if anyone, represented appellant on appeal. An October 4,
2018 abatement hearing record was filed indicating that appellant still wished to pursue this appeal,
did not require appointed counsel, and would retain counsel to pursue the appeal. To date, however,
a brief has not been filed on appellant’s behalf.
        Accordingly, we continue to abate the appeal and remand the cause to the trial court to
conduct another hearing at which a representative of the Harris County District Attorney’s Office
shall be present. Appellant shall also be present for the hearing in person or, if appellant is
incarcerated, at the trial court’s discretion, appellant may participate in the hearing by closed-
circuit video teleconferencing.
       We direct the trial court to:
           1) Determine whether appellant still wishes to pursue this appeal;
           2) Determine whether appellant is now indigent, and
                   a. if appellant is indigent, appoint substitute appellate counsel at no cost to
                      appellant;
                   b. if appellant is not indigent, admonish appellant regarding the dangers and
                      disadvantages of self-representation, and determine whether appellant is
                      knowingly and intelligently waiving his right to counsel and (i) if so, obtain
                      a written waiver of the right to counsel, or (ii) if appellant does not wish to
                      proceed pro se, provide a deadline of no more than 30 days from the date
                      of the hearing by which appellant must hire counsel;
           3) Enter written findings of fact, conclusions of law, and recommendations as to these
              issues, separate and apart from any docket sheet notations; and
           4) Make any other findings and recommendations the trial court deems appropriate.
        The court coordinator of the trial court shall set a hearing date no later than 30 days from
the date of this order and notify the parties and the Clerk of this Court of such date. The trial court
clerk is directed to file a supplemental clerk’s record containing the trial court’s findings and
recommendations with this Court within 30 days of the date of the hearing. The court reporter is
directed to file the reporter’s record of the hearing within 30 days of the date of the hearing.
       The appeal remains abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s
record and the reporter’s record of the hearing are filed in this Court.
       It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman______
                                Acting individually


Date: __March 28, 2019____